Citation Nr: 0608668	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-41 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
Emergency Room visits on February 26, 2005, and March 2, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from January 1973 to 
November 1974.

This matter is on appeal from decisions issued by the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida (VAMC) that denied the benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant submitted a VA Form 9, in December 2005, in 
which she requested a Board hearing at the local VA office.  
The appellant thereafter was not scheduled for such a 
hearing.  Consequently, a hearing needs to be scheduled 
before a member of the Board sitting at the local VA office.

In view of the foregoing, this case must be REMANDED for the 
following action:

The appellant must be scheduled for a 
Travel Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The local VA office 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to her current address of 
record.  The appellant is advised that if 
she desires to withdraw the hearing 
request prior to the hearing, she may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the medical reimbursement 
file.

After the appellant has been given opportunity to appear at 
the hearing, the matter should be returned to the Board in 
accordance with the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


